 

Exhibit 10.4

 

[g34r33ldzvrh000001.jpg]

 

 

 

Thomas E. Jurgensen

tom@optimalawgroup.com

858.946.4697

 

 

 

 

July 23, 2020

 

 

 

VIA E-MAIL: JBush@organovo.com

 

Organovo, Inc.

440 Stevens Avenue, Suite 200

Solana Beach, , CA 92121

Attn: Jennifer Bush, J.D., Sr. VP, General Counsel and Corporate Secretary

 

Re:Engagement Agreement between Optima Law Group, APC and Organovo Holdings,
Inc., and its subsidiaries (hereinafter, “Agreement”)

 

Dear Jennifer:

 

We are pleased that you have retained Optima Law Group, APC, to provide legal
services. Optima Law Group, APC strives to deliver high quality, cost effective
legal services and will always work in your best interests, subject to our
duties of professional responsibility. In accordance with California and
Colorado law requiring a written fee agreement with each of our clients, we set
forth below the terms of our engagement. Of course, I will be the contact for
your legal work, although other attorneys and paralegals of this firm may
participate in rendering services, as we consider appropriate.

 

We look forward to a mutually beneficial relationship, and if at any time you
have any questions, comments, or require any additional information, please do
not hesitate to contact me directly. If the terms of this Agreement are
acceptable to you, please date and sign this engagement and return a fully
executed electronic copy to us for our records, and retain a copy for your
files.

 

1.IDENTIFICATION OF PARTIES. This Agreement, executed in duplicate with each
party receiving an executed copy, is made between Optima Law Group, APC, a
California Professional corporation hereinafter referred to as “Firm”, and
Organovo, a Delaware corporation located in Solana Beach, California,
hereinafter referred to as “Organovo” or “Client.”

 

 

4275 Executive Square, Suite 200|La Jolla, CA 92037

4450 Arapahoe Avenue, Suite 100|Boulder, CO 80303

--------------------------------------------------------------------------------

 

2.LEGAL SERVICES TO BE PROVIDED. The legal services to be provided by Firm to
Client are in connection with intellectual property and corporate matters,
including management of Client’s IP portfolio and assistance with general
corporate matters as well as such other matters as may be agreed upon from time
to time by Firm and Client.

 

3.LEGAL SERVICES SPECIFICALLY EXCLUDED. If Client desires Firm to provide any
legal services not to be provided under this Agreement, a separate agreement
between Firm and Client will be required. Absent execution of a new agreement in
writing, this Agreement will govern all future services Firm may perform for
Client. Additionally, as previously discussed, Client understands that Firm
provides transactional legal services. It does not represent clients in
litigation.

 

4.RESPONSIBILITIES OF FIRM AND CLIENT. Firm will perform the legal services
called for under this Agreement, keep Client informed of progress and
developments, provide copies to Client of all appropriate correspondence for
their internal records, and respond promptly to Client’s instructions, inquiries
and communications. In return, we need Client to keep us informed of any
developments that affect the matter as soon as Client becomes aware of them, and
to be available when we need to consult with Client including answering calls
and responding timely to e-mails. Client will request services on reasonable
timelines and in the event of an occasional emergency requiring a shorter
timeline, Firm will do its best to accommodate Client. In this regard, Client
acknowledges that the Firm has other clients to which it also has duties and
obligations. Client will cooperate with Firm, keep all appointments, attend all
meetings, arbitrations, mediations or court events as required, provide
necessary declarations, promptly pay all fees and costs, and keep Firm informed
of Client’s whereabouts.

 

5.RETAINER. No retainer is required at this time. Payment of a retainer may be
required prior to commencement of work on future projects, as determined by the
Firm. We reserve the right to request another retainer should the amount of work
requested of Firm increase or the retainer is depleted. We will render itemized
monthly statements to you indicating the current status of your account, both
for services rendered and for costs incurred on your behalf. Our fees will be
offset against the retainer. Any retainer remaining after the completion of work
will be refunded to you. In the event of any financing, equity, or acquisition
transaction, all unpaid and accrued fees will be due at the closing.

 

 

4275 Executive Square, Suite 200|La Jolla, CA 92037

4450 Arapahoe Avenue, Suite 100|Boulder, CO 80303

--------------------------------------------------------------------------------

 

6.REGULAR FEES. The fees and costs for a matter not performed on a flat fee are
not predictable, unless otherwise agreed to in writing. Fees billed to Client
reflect Firm’s judgment of the fair value of those legal services reasonably
required. For work not covered by a flat fee arrangement, time will be accounted
for in tenths of an hour and fees are calculated by applying hourly rates
assigned to attorneys and other staff. Fees and expenses will be billed monthly
and are due upon receipt. All rates are reviewed annually and may be adjusted
periodically. The current ranges of rates for the members of professional staff
who may be involved at this time are set forth below. Client will be notified in
advance of any changes in staffing or changes in the rate schedule provided
below.

 

Tom Jurgensen

 

$495/hour

Of Counsel

 

$325-$395/hour

Paul Nardulli

 

$325/hour

Associates

 

$275-$300/hour

Law Clerks

 

$160-$180/hour

Paralegals and Docketing Specialists

 

$90-$150/hour

 

7.COSTS AND EXPENSES. Other than as provided in a flat fee arrangement or
project, including any projects described under paragraph 2 herein, the Client
is responsible for all costs and expenses incurred by Firm in this
representation, including expenses for filing, recording, service of process and
sheriff’s fees, experts, travel (as per the Client’s travel policy, attached
hereto as Exhibit A), lodging, meals, telephone calls, messengers, photocopying,
facsimile, computer research, mileage, word processing, post- representation
off-site records storage, and necessary clerical staff overtime. Certain support
services that involve equipment or staffing or that require payments to third
parties that are not included in any flat fee or project may include additional
charges that reflect our internal costs. Several services include a standard
overhead component when billed. These are set forth below. We can make
arrangements to have Client billed directly by third parties, or pay directly
invoices which we receive from third parties, including foreign associates,
consultants, appraisers, court reporters or other parties that render billable
services. Firm may advance any or all of these costs and expenses on behalf of
Client, as deemed appropriate. If Firm advances these costs and expenses, and
they are not covered by a flat fee or on a project basis, Client will remain
ultimately liable for all such costs and expenses, and Client hereby agrees to
reimburse Firm regardless of the outcome of this matter. The current schedule of
costs is set forth below and is reconsidered annually:

 

Photocopying

 

$0.20 per page

Color copying

 

$1.00 per page

Facsimile

 

$0.25 per page, plus telephone charges

Telephone

 

$0.20 per min. domestic; $0.25 per min. int’l

Mileage

 

$0.58 per mile

Computer legal research

 

Database charges

Postage/Delivery Services

 

Cost

 

 

 

4275 Executive Square, Suite 200|La Jolla, CA 92037

4450 Arapahoe Avenue, Suite 100|Boulder, CO 80303

--------------------------------------------------------------------------------

 

8.MONTHLY INVOICES AND LATE CHARGES. The monthly invoices will show the dates,
hours dedicated, professional staff utilized, specific IP Matter numbers and
itemized and/or block billing descriptions for services performed. Block billing
is when Firm includes descriptions of multiple tasks, related or unrelated, in
the same entry to consolidate the length of invoices. Client acknowledges and
accepts Firm’s use of block billing. If Client has any objections or concerns
about any invoice, they shall be communicated to the Firm within seven (7)
business days from date of receipt. Payment is due thirty days (30) upon receipt
of each invoice. A late charge of one and one half percent (1.5%) per month (18%
per annum) will be assessed on the portion of your account owing for services
performed and costs advanced remaining unpaid for more than sixty (60) days
after the date of any invoice. We may also cease performing services to you at
any time if an outstanding balance exists or a renewed retainer is not submitted
by Client.

 

Any invoice remaining unpaid for more than ninety (90) days after the date of
any statement may be assigned to collections. At our option, no further services
will be rendered until the balance is paid in full and a retainer toward our
fees and costs has been placed in a separate trust account.

 

9.CONFLICTS OF INTEREST. We have checked our records and have determined that
there is no conflict of interest that prevents us from working on the matter
based on the information you have provided to us at this time.

 

10.REPRESENTATION OF ADVERSE INTERESTS. Client is informed of the practical
ramifications of our firm’s representation of a large number of companies. We
have represented, continue to represent, and will in the future represent
numerous other companies in connection with various matters in which Client is
or may be involved. We do not believe that our representation of such other
companies will interfere or conflict in any way with our firm’s representation
of Client. However, because of the potential number of such matters, we think it
is important to have a clear understanding that will govern our relationship.

 

Furthermore, even though we represent Client in this matter, we may represent
current or new clients in matters where their interests are directly adverse to
Client, but where the work is substantially unrelated to the matter. We agree
that we will not use or disclose any confidential information obtained in
representing Client, and that we will, at your request, erect an ethical wall to
assure that confidential information is not exchanged between the teams working
on the matter and that of the other client or company.

 

The Rules of Professional Conduct of the State Bars of California and Colorado
require that before Firm may begin or continue to represent Client when Firm has
or had a relationship with another party interested in the subject matter of
Firm’s proposed representation of Client, that Firm inform Client in writing of
the relevant circumstances and of the actual and reasonably foreseeable adverse
consequences to Client. Client is further informed that the Rules require that,
before Firm may represent a party who has, in a separate matter, an interest
adverse to that of Client’s in the separate matter, Firm obtain the informed
written consent of both parties. In the present case, Firm is unaware of any
other relationships that represent an actual or potential interest adverse to
Firm’s representation of Client.

 

 

4275 Executive Square, Suite 200|La Jolla, CA 92037

4450 Arapahoe Avenue, Suite 100|Boulder, CO 80303

--------------------------------------------------------------------------------

 

11.FIRM’S LIEN. Firm will have a lien for Firm’s fees and costs advanced with
respect to the claim and on all proceeds of any recovery obtained whether by
negotiation, settlement, arbitration award, or court judgment or on any property
obtained, including by patent, trademark, copyright, rescission, specific
performance or other means. This generally means that Firm has an ownership
interest in any recovery by Client to the extent of Firm’s unpaid fees and
costs. Client acknowledges that he may seek the advice of an independent
attorney of Client’s choice as to this, or any other issue, and that Client has
been given a reasonable opportunity to seek that advice.

 

12.DISCHARGE OF FIRM. Client may discharge Firm at any time by written notice
effective when received by Firm. Unless specifically agreed by Firm and Client,
Firm will provide no further services and advance no further costs on Client’s
behalf after receipt of the notice unless required to do so in order to protect
Client’s interests. Unless previously terminated, our representation of Client
in the matter will end when we send our final statement of fees. After the
matter ends, there might be changes in laws or regulations that might affect
Client’s future rights and liabilities, but our firm does not have an obligation
to continue to advise Client about their future legal developments, unless
Client engages us to do so. If Firm is Client’s attorney of record in any
proceeding, Client will execute and return a substitution-of-attorney form
immediately upon its receipt from Firm. Notwithstanding Firm’s discharge, Client
shall pay Firm’s contractual fees for all agreed-upon services provided and to
reimburse Firm for all  agreed upon costs  incurred  or advanced  by
Firm,  before  the discharge, incurred in effectuating the discharge and as
necessary to protect the interests of Client.

 

13.WITHDRAWAL OF FIRM. Firm may withdraw at any time as permitted under the
Rules of Professional Conduct of the State Bars of California and Colorado and
pursuant to United States Patent and Trademark Office guidelines (collectively,
the “Rules”). The circumstances under which the Rules permit such withdrawal
include, but are not limited to, Client’s consent or Client’s conduct rendering
it unreasonably difficult for Firm to carry out the employment effectively,
Client pursues a course of action that is criminal, fraudulent, repugnant or
imprudent, Client fails substantially to fulfill an obligation to Firm, or the
representation will result in an unreasonable financial burden on Firm or has
been rendered unreasonably difficult by Client. Additionally, Firm may be
required or elect to withdraw if a conflict of interest develops between Client,
any other persons and entities and/or Firm, including any conflict between the
interests of Client and Firm and is not waived or waivable which adversely
affects Firm’s ability to provide the type of representation we have a duty or
should provide to each of our clients, or if the matter requires an expertise
which Firm does not have and it would not be practicable for us to try to
develop under the circumstances. Notwithstanding Firm’s withdrawal, Client shall
pay pay Firm’s contractual fees for all agreed upon services provided and to
reimburse Firm for all agreed on costs incurred or advanced by Firm before the
withdrawal or in the case of an adjudicatory proceeding, through the time when
an order allowing the withdrawal is obtained.

 

 

4275 Executive Square, Suite 200|La Jolla, CA 92037

4450 Arapahoe Avenue, Suite 100|Boulder, CO 80303

--------------------------------------------------------------------------------

 

14.RELEASE OF CLIENT’S PAPERS AND PROPERTY AND POST- REPRESENTATION STORAGE
FEES. At Client’s request and/or upon termination of services, its papers and
property (including electronic materials) will be returned promptly upon receipt
of payment for outstanding fees and costs. Our own files, including attorney
work product, pertaining to the matter will be retained by our firm. These firm
files include, for example, firm administrative records, time and expense
reports, personnel and staffing materials, credit and accounting records and
internal attorney’s work product such as drafts, notes, internal memoranda and
legal and factual research, including investigative reports, prepared by or for
the internal use of attorneys. All such documents retained by our firm will be
transferred to the person responsible for administering our records retention
program. Firm retains the right to make and retain an archival copy of Client’s
papers. For various reasons, we reserve the right to destroy or otherwise
dispose of any such documents or other materials retained by us within a
reasonable time after the termination of the engagement, unless Client requests
otherwise. Pending destruction of documents, Firm may store Client’s files on an
external hard drive that is password protected.

 

15.ENTIRE AGREEMENT. This Agreement contains the entire Agreement of the
parties. No other agreement, statement, or promise made on or before the
effective date of this Agreement will be binding on the parties.

 

16.SEVERABILITY IN EVENT OF PARTIAL INVALIDITY. If any provision of this
Agreement is held by a court or other tribunal of competent Jurisdiction, in
whole or in part, to be unenforceable for any reason, the remainder of that
provision and of the entire Agreement will be severable and remain in effect.

 

17.MODIFICATION BY SUBSEQUENT AGREEMENT. This Agreement may be modified only in
writing by a subsequent agreement executed by the parties identified herein.

 

18.ELECTRONIC COMMUNICATIONS. Email, Extranet and other forms of electronic
communication are increasingly important business tools, and we make appropriate
use of them in communicating with our clients. However, there are risks
associated with them. While we have no reason to suppose that our own email or
other electronic communication systems are not secure, Client should be aware
that information sent or stored electronically might be accessed by third
parties. Firm may when appropriate communicate with Client by email unless
Client asks us not to. Please note that email can be subject to delays and non-
delivery; in appropriate circumstances Client should confirm with Firm that we
havereceived and read email communications. Firm has measures in place to
protect against sending or receiving viruses, but we cannot guarantee that these
will be completely effective. Client should take precautions against possible
virus infection.

 

19.ARBITRATION OF FEE DISPUTE. If a dispute arises between Firm and Client
regarding Firm’s fees or costs under this Agreement and Firm files suit in any
court, Client will have the right to stay that suit by timely electing to
arbitrate the dispute under Business and Professions Code sections 6200-6204 and
6206 and the equivalent Colorado provisions, in which event Firm must submit the
matter to such non-binding arbitration.

 

 

4275 Executive Square, Suite 200|La Jolla, CA 92037

4450 Arapahoe Avenue, Suite 100|Boulder, CO 80303

--------------------------------------------------------------------------------

 

20.ARBITRATION OF MALPRACTICE CLAIM. Although Firm certainly does not expect
that differences will arise between us, as attorneys we recognize that
disagreements can happen. If Client becomes dissatisfied with any aspect of our
relationship, we encourage Client to bring the matter to our attention
immediately. It is our belief that most problems can be resolved amicably
through discussions between us. In the unlikely event that further resolution is
required, by this Agreement Client and Firm are both agreeing in advance to
resolve any dispute that may arise in the future through the less formal and
more expeditious process of arbitration. Accordingly, if a dispute arises
between Firm and Client (defined as including any agents, employees, officers,
representatives or related entities or persons of Client ) as to whether any
legal services rendered by Firm under this Agreement or otherwise, were
improperly, negligently, or incompetently rendered, or otherwise rendered in
breach of a contractual or ethical duty, including any counterclaims or
defenses, the dispute shall, to the extent it cannot be resolved amicably, be
resolved exclusively through private, confidential and binding arbitration, and
Firm and Client will be bound by the result.

 

Client understands and acknowledges that, by agreeing to binding arbitration,
Client waives the right to submit the dispute for determination by a court and
thereby also waives the right to a jury trial. Client acknowledges that he has
been informed that the grounds for appeal of an arbitration award are very
limited compared to a court judgment or jury verdict.

 

It is further agreed and understood that initial resort to the courts by either
party shall not be considered a waiver of that party’s right to compel binding
arbitration under this provision. Arbitration shall be in accordance with Code
of Civil Procedure §1280 et seq. with each party selecting a party arbitrator
who, in turn, shall select a neutral arbitrator unless the amount in controversy
is less than Twenty Five Thousand Dollars ($25,000) in which case the matter
will be decided by a single neutral arbitrator. Firm and Client agree that
Firm’s office in San Diego shall be a proper venue for any legal proceedings
hereunder. Firm and Client further agree that the parties will have the right to
discovery as provided in the Civil Discovery Act of 1986, as amended, set forth
in the California Code of Civil Procedure, except that the arbitrators, rather
than the court, shall resolve all discovery disputes that arise. By signing
below, Client represents that they have had an opportunity to review this
specific provision and the entire Agreement with independent counsel of its
choosing prior to signing this Agreement.

 

21.DISCLAIMER OF GUARANTEE. Either at the beginning or during representation, we
might express opinions or beliefs concerning the matter and the results that
might be anticipated. Any such statement by us is an expression of opinion only
and is not a promise or guarantee of results. Client acknowledges that Firm has
made no promises about the outcome, including the costs and expenses of any
transaction or litigation, and that any opinion offered by Firm in the future
will not constitute a guarantee.

 

22.EFFECTIVE DATE OF AGREEMENT. The effective date of this Agreement will be the
latest date of signing by Client, and signing by a shareholder of Firm and its
terms shall be retroactive to the date Firm first performed services for Client
which are the subject of this Agreement.

 

 

4275 Executive Square, Suite 200|La Jolla, CA 92037

4450 Arapahoe Avenue, Suite 100|Boulder, CO 80303

--------------------------------------------------------------------------------

 

23.OPPORTUNITY TO CONSULT WITH OTHER COUNSEL. Client may wish to consult with
another attorney before signing below. BY SIGNING BELOW, CLIENT REPRESENTS THAT
THEY HAVE HAD A FULL OPPORTUNITY TO REVIEW PARAGRAPHS 19 AND 20 (ARBITRATION OF
FEE DISPUTE AND ARBITRATION OF MALPRACTICE CLAIM) AND THE ENTIRE AGREEMENT WITH
INDEPENDENT COUNSEL OF ITS CHOOSING PRIOR TO SIGNING THIS AGREEMENT SHOULD THEY
SO DECIDE. Your authorized signature will certify that Client has either met
with another attorney before signing or has chosen not to do so.

 

 

[The remainder is intentionally left blank. Signature page to follow.]

 

4275 Executive Square, Suite 200|La Jolla, CA 92037

4450 Arapahoe Avenue, Suite 100|Boulder, CO 80303

--------------------------------------------------------------------------------

 

 

 

 

“Firm”

 

 

Optima Law Group, APC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Thomas E. Jurgensen

 

 

Thomas E. Jurgensen, J.D.

 

 

C.E.O. & Managing Shareholder

The foregoing is agreed to by:

 

 

 

 

 

 

 

 

“Client”

 

 

Organovo, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Jennifer Bush

 

 

Name of Signatory: Jennifer Bush, Sr. VP, General Counsel and Corporate
Secretary

 

 

 

 

 

 

4275 Executive Square, Suite 200|La Jolla, CA 92037

4450 Arapahoe Avenue, Suite 100|Boulder, CO 80303